Citation Nr: 1509934	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  14-12 411	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to a combined rating in excess of 50 percent for service-connected disability.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served in the Philippine Guerilla Service from September 1946 to January 1949.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Philippines.

In January 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  The Veteran's grandson's wife accompanied the Veteran during the hearing but did not testify on his behalf.  A transcript of that proceeding is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

Statements by the Veteran in his substantive appeal could be construed as a claim for a total disability rating based on individual unemployability.  This matter has not been addressed by the originating agency and is referred for appropriate action.   


FINDINGS OF FACT

1.  As of the June 2013 rating decision, the Veteran's service connected disabilities included bilateral hearing loss rated at 40 percent disabling and tinnitus rated at 10 percent disabling.  The combined evaluation awarded was 50 percent.

2.  Under the governing regulatory provisions, where individual service-connected compensable disability ratings of 10 and 40 percent have been assigned, a combined 50 percent evaluation for the Veteran's service-connected disabilities is to be awarded.


CONCLUSION OF LAW

A higher combined evaluation for the Veteran's service-connected disabilities is not 
warranted under the governing schedular criteria.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.25 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)), prescribes VA's duties to notify the claimant of the evidence needed to substantiate a claim, of the evidence VA will obtain, and of the claimant's responsibilities with regard to obtaining evidence, and it also prescribes VA's duties to help a claimant obtain relevant evidence, duties collectively referred to as the "duty to assist."  However, there are some claims to which VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  One such claim is where, as here, there is no dispute as to the facts, and the law is dispositive.  Mason v. Principi, 16 Vet. App. 129.  The United States Court of Appeals for Veterans Claims (Court) has held that the VCAA does not affect matters on appeal when the question is limited to statutory interpretation.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Thus, the Board concludes that no further action is necessary under the VCAA, since all evidence needed to adjudicate the claim is of record.

II.  Analysis

A June 2013 rating decision awarded service connection for bilateral hearing loss, with a 40 percent disability rating and tinnitus, with a 10 percent disability rating.  The decision assigned a combined evaluation for both disabilities of 50 percent.  The Veteran contends in his notice of disagreement (NOD) that he should be receiving a 100 percent rating.  In February 2014, the RO furnished the Veteran with a statement of the case (SOC) which explained the parameters of how the Veteran's combined disability evaluation was determined, and that 38 C.F.R. 
§ 4.25 established the formula used in that calculation.  The Veteran submitted a timely substantive appeal.  
     
It is not claimed or shown that either the service-connected hearing loss or tinnitus are not properly rated.  The Veteran argues that the overall (combined) rating should be higher.  The governing laws and regulations provide that disability ratings shall be based on reductions in earning capacity resulting from specific injuries or combinations of such injuries.  The schedule is constructed so as to provide 10 grades of disability and no more, from noncompensable to 100 percent, upon which payments of compensation shall be based.  38 U.S.C.A. § 1155 (West 2002).

Disability percentages are not added to arrive at the level of disability.  To do so would result in the anomalous result of combined percentages greater than 100 percent.  For example, if percentages were added, then a person with two disabilities, one rated 60 percent and one rated 50 percent, would have a combined rating of 110 percent.  Such a result is contrary to the regulatory requirements for the payment of VA benefits.  

Rather, combined ratings are arrived at by using a formula to calculate the degree of disability caused by a service-connected disorder based on the consideration of the efficiency of the individual as a whole, as affected first by his or her most disabling condition, then by the less disabling conditions, if any, in the order of their severity.  Turning to the case at hand, the Veteran's disabilities have been evaluated as 40 percent disabling for his bilateral hearing loss and 10 percent disabling for his tinnitus.  Using the formula noted above, the Veteran is 50 percent disabled.

This same number is arrived at by use of the Combined Ratings Table described above.  Specifically, 40 percent combined with 10 percent results in a combined rating of 46 percent, rounded up to 50 percent.  The relevant part of 38 C.F.R. § 4.25, Table I is as follows:


Table I--Combined Ratings Table  
-------------------------------------------------------------------------------------------------------------
                         10      20      30      40      50      60      70      80      90

40...............      46      52      58      64      70      76      82      88     94

To use Table I, the disabilities will first be arranged in the exact order of their severity, beginning with the greatest disability and then combined with use of 
Table I.  For example, if there are two disabilities, the degree of the higher disability will be read in the left column and the degree of the other in the top row, whichever is appropriate.  The figures appearing in the space where the column and row intersect will represent the combined value of the two.  This combined value will then be converted to the nearest number divisible by 10, and combined values ending in 5 will be adjusted upward.  38 C.F.R. § 4.25.

The statute and regulations governing the use of the ratings schedule are clear, and the RO has correctly determined the combined rating.  As such, there is no basis upon which to overturn the currently assigned 50 percent combined evaluation.  As the Court noted in Sabonis, where the law is dispositive of the issue on appeal, the claim lacks legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

A combined rating in excess of 50 percent for service-connected disability is denied.  


______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


